DR PEPPER SNAPPLE GROUP, INC.
OMNIBUS STOCK INCENTIVE PLAN OF 2008
          1. Plan. This Dr Pepper Snapple Group, Inc. Omnibus Stock Incentive
Plan of 2008 (this “Plan”) was adopted by Dr Pepper Snapple Group, Inc., a
Delaware corporation (the “Company”), to reward certain employees, consultants
and nonemployee directors of the Company or its Subsidiaries by enabling them to
acquire shares of common stock of the Company.
          2. Objectives. This Plan is designed to attract and retain employees
and consultants of the Company and its Subsidiaries, to attract and retain
qualified nonemployee directors of the Company, to encourage the sense of
proprietorship of such employees, consultants and nonemployee directors and to
stimulate the active interest of such persons in the development and financial
success of the Company and its Subsidiaries. These objectives are to be
accomplished by making Awards under this Plan and thereby providing Participants
with a proprietary interest in the growth and performance of the Company and its
Subsidiaries. All Performance Awards payable under the Plan to Executive
Officers are intended to be deductible by the Company under Section 162(m) (as
such terms are defined below).
          3. Definitions. As used herein, the terms set forth below shall have
the following respective meanings:
     “Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
     “Award” means the grant of any Option, Stock Appreciation Right, Stock
Award or Performance Award, whether granted singly, in combination or in tandem,
to a Participant pursuant to such applicable terms, conditions and limitations
as the Committee may establish in accordance with the objectives of the Plan.
     “Award Agreement” means any written agreement (including in electronic
form) between the Company and a Participant setting forth the terms, conditions
and limitations applicable to an Award.
     “Board” means the board of directors of the Company.
     “Cadbury Board” means the board of directors of Cadbury Schweppes plc.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means, on and after the Separation Date, the Compensation
Committee of the Board, any successor committee thereto or such other committee
of the Board as may be designated by the Board to administer the Plan and, prior
to the Separation Date, a committee of the Cadbury Board appointed by the
Cadbury Board.

-1-



--------------------------------------------------------------------------------



 



     “Common Stock” means the Common Stock, par value $.01 per share, of the
Company.
     “Consultant” means any consultant or independent contractor of the Company
or any Subsidiary, but not including any Employee or Nonemployee Director.
     “Dividend Equivalents” means, with respect to shares of Restricted Stock or
Restricted Stock Units, with respect to which shares are to be issued at the end
of the Restriction Period, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable to
shareholders of record during the Restriction Period on a like number of shares
of Common Stock.
     “Employee” means an employee of the Company or any of its Subsidiaries and
an individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee within the following six
months.
     “Executive Officer” means a “covered employee” within the meaning of
Section 162(m)(3) or any other executive officer designated by the Committee for
purposes of exempting compensation payable under the Plan from the deduction
limitations of Section 162(m).
     “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) if shares of Common Stock are listed on a national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sales reported on that date, on the last preceding date on which
such a sale was so reported, (ii) if the Common Stock is not so listed but is
traded on an over-the-counter market, the mean between the closing bid and asked
price on that date, or, if there are no such prices available for such date, on
the last preceding date on which such prices shall be available, as reported by
the National Quotation Bureau Incorporated, or (iii) if shares of Common Stock
are not publicly traded, the most recent value determined by an independent
appraiser appointed by the Company for such purpose. Notwithstanding the
foregoing, in the case of any Initial Award the price shall be equal to the
Company’s fair market value, as determined by the Committee in good faith based
upon the available facts and circumstances at the time.
     “Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
     “Initial Awards” means those Awards granted by the Committee prior to but
contingent upon and effective only as of the Publicly Traded Date.
     “Option” means a right to purchase a specified number of shares of Common
Stock at a specified price.
     “Nonemployee Director” means an individual serving as a member of the Board
who is not an employee of the Company or any of its Subsidiaries.
     “Nonqualified Option” means an Option that is not intended to comply with
the requirements set forth in Section 422 of the Code.

-2-



--------------------------------------------------------------------------------



 



     “Participant” means an Employee, Consultant or Nonemployee Director to whom
an Award has been made under this Plan.
     “Performance Award” means an award made pursuant to this Plan to a
Participant who is an Employee, which Award is subject to the attainment of one
or more Performance Goals.
     “Performance Goal” means a standard established by the Committee, to
determine in whole or in part whether a Performance Award shall be earned.
     “Publicly Traded Date” means the first day the U.S. Securities and Exchange
Commission declares the Form 10 registration statement effective.
     “Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.
     “Restricted Stock Unit” means a unit evidencing the right to receive one
share of Common Stock or equivalent value (as determined by the Committee) that
is restricted or subject to forfeiture provisions.
     “Restriction Period” means a period of time beginning as of the date upon
which an Award of Restricted Stock or Restricted Stock Units is made pursuant to
this Plan and ending as of the date upon which the Common Stock subject to such
Award is issued (if not previously issued) no longer restricted or subject to
forfeiture provisions.
     “Section 162(m)” means Section 162(m) of the Code and any Treasury
Regulations and guidance promulgated thereunder.
     “Section 409A” means Section 409A of the Code and any Treasury Regulations
and guidance promulgated thereunder.
     “Separation Date” means May 7, 2008.
     “Stock Appreciation Right” means a right to receive a payment, in cash or
Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified strike price, in each case, as determined by the
Committee.
     “Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.
     “Subsidiary” means (i) in the case of a corporation, any corporation of
which the Company directly or indirectly owns shares representing 50% or more of
the combined voting power of the shares of all classes or series of capital
stock of such corporation which have the right to vote generally on matters
submitted to a vote of the shareholders of such corporation and (ii) in the case
of a partnership or other business entity not organized as a corporation, any
such business entity of which the Company directly or indirectly owns 50% or
more of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests or otherwise).

-3-



--------------------------------------------------------------------------------



 



     “Substitute Award” means a Stock Award granted by the Committee (i) prior
to but contingent upon and effective only as of the Publicly Traded Date in
replacement for an equity based award previously granted by Cadbury Schweppes
plc (or any predecessor) or (ii) as a replacement or substitute, in whole or in
part, for compensation granted by a former employer or service provider that is
forfeited or foregone by a Participant in connection with his or her employment
or engagement by the Company.
          4. Eligibility.
     (a) Employees. All Employees are eligible for Awards under this Plan in the
sole discretion of the Committee.
     (b) Consultants. Consultants are eligible for Awards under this Plan in the
sole discretion of the Committee.
     (c) Nonemployee Directors. Nonemployee Directors are eligible for Awards
under this Plan, in their capacities as directors.
          5. Common Stock Available for Awards. Subject to the provisions of
paragraph 15 hereof, there shall be available for Awards under this Plan granted
wholly or partly in Common Stock (including rights or options that may be
exercised for or settled in Common Stock) an aggregate of 9,000,000 shares of
Common Stock plus any shares that are subject to Substitute Awards. In the sole
discretion of the Committee, 2,000,000 shares of Common Stock may be granted as
Incentive Options. Additionally, the number of shares of Common Stock that are
the subject of Awards under this Plan, that are cancelled, forfeited,
terminated, expire unexercised or that are settled through issuance or
consideration other than shares of Common Stock (including, without limitation,
cash), shall again immediately become available for Awards hereunder. The number
of shares reserved for issuance under the Plan shall be reduced only to the
extent that shares of Common Stock are actually issued in connection with the
exercise or settlement of an Award. The Committee may from time to time adopt
and observe such procedures concerning the counting of shares against the Plan
maximum as it may deem appropriate. The Committee and the appropriate officers
of the Company shall be authorized to, from time to time, take all such actions
as any of them may determine are necessary or appropriate to file any documents
with governmental authorities, stock exchanges and transaction reporting systems
as may be required to ensure that shares of Common Stock are available for
issuance pursuant to Awards.
          6. Administration.
     (a) Authority of the Committee. Subject to the provisions hereof, this Plan
shall be administered and interpreted by the Committee. The Committee shall have
full and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to make factual
and legal determinations and to adopt such rules, regulations and guidelines for
carrying out this Plan as it may deem necessary or proper, all of which powers
shall be exercised in the best interests of the Company and in

-4-



--------------------------------------------------------------------------------



 



keeping with the objectives of this Plan. Subject to paragraph 6(c) hereof, the
Committee may, in its sole discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is (i) not materially
adverse to the Participant to whom such Award was granted, (ii) consented to by
such Participant or (iii) authorized by paragraph 15(c) hereof; provided,
however, that no such action shall permit the term of any Option to be greater
than ten years from the applicable grant date. The Committee may make an Award
to an individual who it expects to become an employee of the Company or any of
its Subsidiaries within the next six months, with such Award being subject to
the individual’s actually becoming an employee within such time period, and
subject to such other terms and conditions as may be established by the
Committee. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee in the interpretation and administration
of this Plan shall lie within its sole discretion and shall be final, conclusive
and binding on all parties concerned.
     (b) Limitation of Liability. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of paragraph 7 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.
     (c) Prohibition on Repricing of Awards. No Award may be repriced, replaced,
regranted through cancellation or modified without shareholder approval (except
in connection with a change in the Company’s capitalization), if the effect
would be to reduce the exercise price for the shares underlying such Award.
          7. Delegation of Authority. Except with respect to matters under
Section 162(m) that are required to be determined or established by the
Committee to qualify Awards to Executive Officers as qualified
“performance-based compensation,” the Committee may delegate to the Chief
Executive Officer and to other senior officers of the Company or to such other
committee of the Board its duties under this Plan pursuant to such conditions or
limitations as the Committee may establish.
          8. Awards. (a) The Committee shall determine the type or types of
Awards to be made under this Plan and shall designate from time to time the
Participants who are to be the recipients of such Awards. Each Award shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
may be signed by the Participant to whom the Award is made and by an Authorized
Officer for and on behalf of the Company. Awards may consist of those listed in
this paragraph 8(a) and may be granted singly, in combination or in tandem.
Awards may also be made in combination or in tandem with, in replacement of, or
as alternatives to, grants or rights under this Plan or any other plan of the
Company or any of its Subsidiaries, including the plan of

-5-



--------------------------------------------------------------------------------



 



any acquired entity; provided that, except as contemplated in paragraph 15
hereof, no Option may be issued in exchange for the cancellation of an Option
with a higher exercise price nor may the exercise price of any Option be
reduced. All or part of an Award may be subject to conditions established by the
Committee, which may include, but are not limited to, continuous service with
the Company and its Subsidiaries, achievement of specific business objectives,
increases in specified indices, attainment of specified growth rates and other
comparable measurements of performance. Upon the termination of employment by a
Participant, any unexercised, deferred, unvested or unpaid Awards shall be
treated as set forth in the applicable Award Agreement.
     (i) Option. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified
Option. Incentive Options may not be awarded to Nonemployee Directors. The price
at which shares of Common Stock may be purchased upon the exercise of an Option
shall be not less than the Fair Market Value of the Common Stock on the date of
grant. The term of an Option shall not exceed ten years from the date of grant.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded pursuant to this Plan, including the term of
any Options and the date or dates upon which they become exercisable, shall be
determined by the Committee.
     (ii) Stock Appreciation Right. An Award may be in the form of a Stock
Appreciation Right. The strike price for a Stock Appreciation Right shall not be
less than the Fair Market Value of the Common Stock on the date on which the
Stock Appreciation Right is granted. The term of a Stock Appreciation Right
shall not exceed ten years from the date of grant. Subject to the foregoing
limitations, the terms, conditions and limitations applicable to any Stock
Appreciation Rights awarded pursuant to this Plan, including the term of any
Stock Appreciation Rights and the date or dates upon which they become
exercisable, shall be determined by the Committee.
     (iii) Stock Award. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee, subject to the limitations
specified below. Any Stock Award which is not a Performance Award shall have a
minimum Restriction Period of three years from the date of grant, provided that
(i) the Committee may provide for earlier vesting following a change in control
or other specified events involving the Company or upon an Employee’s
termination of employment by reason of death, disability or retirement,
(ii) such three-year minimum Restricted Period shall not apply to a Stock Award
that is granted in lieu of salary or bonus, and (iii) vesting of a Stock Award
may occur incrementally over the three-year minimum Restricted Period; provided,
however, that such three-year minimum Restricted Period shall not apply to any
Substitute Award.
     (iv) Performance Award. Without limiting the type or number of Awards that
may be made under the other provisions of this Plan, an Award may be in the form
of a Performance Award. The terms, conditions and limitations applicable to any
Performance Awards granted to Participants pursuant to this Plan shall be
determined by the Committee, subject to the limitations specified below. Any
Stock Award which is a

-6-



--------------------------------------------------------------------------------



 



Performance Award shall have a minimum Restriction Period of one year from the
date of grant, provided that the Committee may provide for earlier vesting
following a change in control or other specified events involving the Company,
or upon a termination of employment by reason of death, disability or
retirement, subject to the limitations specified below. The Committee shall set
Performance Goals in its sole discretion which, depending on the extent to which
they are met, will determine the value and/or amount of Performance Awards that
will be paid out to the Participant and/or the portion of an Award that may be
exercised.
          (A) Nonqualified Performance Awards. Performance Awards granted to
Employees or Nonemployee Directors that are not intended to qualify as qualified
performance-based compensation under Section 162(m) shall be based on
achievement of such Performance Goals and be subject to such terms, conditions
and restrictions as the Committee or its delegate shall determine.
          (B) Qualified Performance Awards. Performance Awards granted to
Executive Officers under the Plan that are intended to qualify as qualified
performance-based compensation under Section 162(m) shall be paid, vested or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established and administered by the
Committee in accordance with Section 162(m) prior to the earlier to occur of
(x) 90 days after the commencement of the period of service to which the
Performance Goal relates and (y) the lapse of 25% of the period of service (as
scheduled in good faith at the time the goal is established), and in any event
while the outcome is substantially uncertain. A Performance Goal is objective if
a third party having knowledge of the relevant facts could determine whether the
goal is met. Such a Performance Goal may be based on one or more business
criteria that apply to an Executive Officer, one or more business units,
divisions or sectors of the Company, or the Company as a whole, and if so
desired by the Committee, by comparison with a peer group of companies. A
Performance Goal may include one or more of the following and need not be the
same for each Executive Officer:

  •   revenue and income measures (which include revenue, gross margin, income
from operations, net income, net sales and earnings per share);     •   expense
measures (which include costs of goods sold, selling, general and administrative
expenses and overhead costs);     •   operating measures (which include volume,
margin, productivity and market share);     •   cash flow measures (which
include net cash flow from operating activities and working capital);     •  
liquidity measures (which include earnings before or after the effect of certain
items such as interest, taxes, depreciation and amortization, and free cash
flow);

-7-



--------------------------------------------------------------------------------



 



  •   leverage measures (which include debt-to-equity ratio and net debt);     •
  market measures (which include stock price, total shareholder return and
market capitalization measures);     •   return measures (which include return
on equity, return on assets and return on invested capital);     •   corporate
value measures (which include compliance, safety, environmental and personnel
matters); and     •   other measures such as those relating to acquisitions,
dispositions or customer satisfaction.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo, performance relative to a peer
group determined by the Committee or limiting economic losses (measured, in each
case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and qualified Performance Awards, it
is the intent of the Plan to conform with Section 162(m), including, without
limitation, Treasury Regulation §1.162-27(e)(2)(i), as to grants to Executive
Officers and the Committee in establishing such goals and interpreting the Plan
shall be guided by such provisions. Prior to the payment of any compensation
based on the achievement of Performance Goals applicable to qualified
Performance Awards, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee to the extent permitted by
Section 162(m).
     (b) The Committee shall adjust the Performance Goals (either up or down)
and the level of the Performance Award that a Participant may earn under this
Plan, to the extent permitted pursuant to Section 162(m), if it determines that
the occurrence of external changes or other unanticipated business conditions
have materially affected the fairness of the goals and have unduly influenced
the Company’s ability to meet them, including without limitation, events such as
material acquisitions, changes in the capital structure of the Company, and
extraordinary accounting changes. In addition, Performance Goals and Performance
Awards shall be calculated without regard to any changes in accounting standards
that may be required by the Financial Accounting Standards Board after such
Performance Goals are established. Further, in the event a period of service to
which a Performance Goal relates is less than twelve months, the Committee shall
have the right, in its sole discretion, to adjust the Performance Goals and the
level of Performance Award opportunity.
     (c) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to Awards that are not Substitute Awards made
hereunder:

-8-



--------------------------------------------------------------------------------



 



     (i) no Participant may be granted, during any one-year period, Awards
consisting of Options or Stock Appreciation Rights that are exercisable for more
than 500,000 shares of Common Stock; and
     (ii) no Participant may be granted, during any one-year period, Stock
Awards covering or relating to more than 250,000 shares of Common Stock (the
limitation set forth in this clause (ii), together with the limitation set forth
in clause (i) above, being hereinafter collectively referred to as the
“Stock-based Awards Limitations”).
          9. Awards to Nonemployee Directors. The Committee may grant a
Nonemployee Director of the Company one or more Awards and establish the terms
thereof in accordance with paragraph 8 consistent with the provisions therein
for the granting of Awards to Employees and subject to the applicable terms,
conditions and limitations set forth in this Plan and the applicable Award
Agreement.
          10. Award Payment; Dividends; Substitution; Fractional Shares.
     (a) General. Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Award is made in the
form of Restricted Stock, the applicable Award Agreement relating to such shares
shall specify whether they are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry registration or in such other
manner as the Committee may determine.
     (b) Deferral. With the approval of the Committee, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment; provided, however, that if deferral is permitted, each
provision of the Award shall be interpreted to permit the deferral only as
allowed in compliance with the requirements of Section 409A and any provision
that would conflict with such requirements shall not be valid or enforceable.
The Committee intends that any Awards under the Plan satisfy or qualify as
exempt from the applicable requirements of Section 409A to avoid imposition of
applicable taxes thereunder. The Committee may permit selected Participants to
elect to defer payments of some or all types of Awards in accordance with
procedures established by the Committee. Any deferred payment of an Award,
whether elected by the Participant or specified by the Award Agreement or by the
Committee, may be forfeited if and to the extent that the Award Agreement so
provides.
     (c) Dividends and Interest. Rights to dividends or Dividend Equivalents may
be extended to and made part of any Award consisting of shares of Common Stock
or

-9-



--------------------------------------------------------------------------------



 



units denominated in shares of Common Stock, subject to such terms, conditions
and restrictions as the Committee may establish. The Committee may also
establish rules and procedures for the crediting of interest on deferred cash
payments and Dividend Equivalents for Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock.
     (d) Fractional Shares. No fractional shares shall be issued or delivered
pursuant to any Award under this Plan. The Committee shall determine whether
cash, Awards or other property shall be issued or paid in lieu of fractional
shares, or whether fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
          11. Stock Option Exercise. The price at which shares of Common Stock
may be purchased under an Option shall be paid in full at the time of exercise
in cash or, if elected by the Participant, the Participant may purchase such
shares by means of tendering Common Stock or surrendering another Award,
including Restricted Stock, valued at Fair Market Value on the date of exercise,
or any combination thereof. The Committee, in its sole discretion, shall
determine acceptable methods for Participants to tender Common Stock or other
Awards. In accordance with the rules and procedures established by the Committee
for this purpose and subject to applicable law, Options may also be exercised
through “cashless exercise” procedures approved by the Committee involving a
broker or dealer approved by the Committee. Unless otherwise provided in the
applicable Award Agreement, in the event shares of Restricted Stock are tendered
as consideration for the exercise of an Option, a number of the shares issued
upon the exercise of the Option, equal to the number of shares of Restricted
Stock used as consideration thereof, shall be subject to the same restrictions
as the Restricted Stock so submitted as well as any additional restrictions that
may be imposed by the Committee.
          12. Taxes. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of cash
or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made.
          13. Amendment, Modification, Suspension or Termination. The Board or
the Committee may amend, modify, suspend or terminate this Plan for the purpose
of meeting or addressing any changes in legal requirements or for any other
purpose permitted by law, except that (i) no amendment or alteration that would
materially adversely affect the rights of any Participant under any Award
previously granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the shareholders of the Company to the extent shareholder approval
is otherwise required by applicable legal requirements.

-10-



--------------------------------------------------------------------------------



 



          14. Assignability. Unless otherwise determined by the Committee in the
Award Agreement, no Award or any other benefit under this Plan shall be
assignable or otherwise transferable. Any attempted assignment of an Award or
any other benefit under this Plan in violation of this paragraph 14 shall be
null and void.
          15. Adjustments.
     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.
     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock,
(iii) the exercise or other price in respect of such Awards, (iv) the
Stock-based Award Limitations described in paragraph 8(c) hereof, (v) the number
of shares of Common Stock covered by Awards to Nonemployee Directors granted
pursuant to paragraph 9 hereof, and (vi) the appropriate Fair Market Value and
other price determinations for such Awards shall each be proportionately
adjusted by the Board to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Board shall make
appropriate adjustments to (i) the number of shares of Common Stock covered by
Awards in the form of Common Stock or units denominated in Common Stock,
(ii) the exercise or other price in respect of such Awards, and (iii) the
appropriate Fair Market Value and other price determinations for such Awards,
(iv) the number of shares of Common Stock covered by Awards to Nonemployee
Directors automatically granted pursuant to paragraph 9 hereof and (v) the
Stock-based Award Limitations described in paragraph 8(b) hereof, to give effect
to such transaction shall each be proportionately adjusted by the Board to
reflect such transaction; provided that such adjustments shall only be such as
are necessary to maintain the proportionate interest of the holders of the
Awards and preserve, without exceeding, the value of such Awards.
     (c) In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board may make
such adjustments to Awards or other provisions for the disposition of Awards as
it deems equitable, and shall be authorized, in its sole discretion, (i) to
provide for the substitution of a new

-11-



--------------------------------------------------------------------------------



 



Award or other arrangement (which, if applicable, may be exercisable for such
property or stock as the Board determines) for an Award or the assumption of the
Award, regardless of whether in a transaction to which Section 424(a) of the
Code applies, (ii) to provide, prior to the transaction, for the acceleration of
the vesting and exercisability of, or lapse of restrictions with respect to, the
Award and, if the transaction is a cash merger, provide for the termination of
any portion of the Award that remains unexercised at the time of such
transaction or (iii) to cancel any such Awards and to deliver to the
Participants cash in an amount that the Board shall determine in its sole
discretion is equal to the fair market value of such Awards on the date of such
event, which in the case of Options or Stock Appreciation Rights shall be the
excess of the Fair Market Value of Common Stock on such date over the exercise
price of such Award (for the avoidance of doubt, if the exercise price is less
than Fair Market Value the Option or Stock Appreciation Right may be canceled
for no consideration).
          16. Restrictions. No Common Stock or other form of payment shall be
issued with respect to any Award unless the Company shall be satisfied based on
the advice of its counsel that such issuance will be in compliance with
applicable federal and state securities laws. Certificates evidencing shares of
Common Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.
          17. Unfunded Plan. Insofar as it provides for Awards of cash, Common
Stock or rights thereto, this Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants who are entitled to
cash, Common Stock or rights thereto under this Plan, any such accounts shall be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets that may at any time be represented by cash, Common Stock
or rights thereto, nor shall this Plan be construed as providing for such
segregation, nor shall the Company, the Board or the Committee be deemed to be a
trustee of any cash, Common Stock or rights thereto to be granted under this
Plan. Any liability or obligation of the Company to any Participant with respect
to an Award of cash, Common Stock or rights thereto under this Plan shall be
based solely upon any contractual obligations that may be created by this Plan
and any Award Agreement, and no such liability or obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. Neither the Company nor the Board nor the Committee shall be
required to give any security or bond for the performance of any obligation that
may be created by this Plan.
          18. Section 409A of the Code. Notwithstanding anything in this Plan to
the contrary, if any Plan provision or Award under the Plan would result in the
imposition of an applicable tax under Section 409A, that Plan provision or Award
shall be reformed to avoid imposition of the applicable tax and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.

-12-



--------------------------------------------------------------------------------



 



          19. Governing Law. This Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by mandatory
provisions of the Code or the securities laws of the United States, shall be
governed by and construed in accordance with the laws of the State of Delaware.
          20. No Right to Employment or Directorship. Nothing in the Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or a Subsidiary to terminate any Participant’s employment or other
service relationship at any time, nor confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company or any Subsidiary. Further, nothing in the Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the Company’s shareholders.
          21. Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
          22. Effectiveness. This Plan is effective May 7, 2008, the date on
which it was approved by the shareholders of the Company. The Plan shall
continue in effect for a term of ten years after the date on which the
shareholders of the Company approve the Plan, unless sooner terminated by action
of the Board.

-13-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officer, effective as provided herein.

                  DR PEPPER SNAPPLE GROUP, INC.    
 
           
 
  By:   /s/ James L. Baldwin, Jr.    
 
           
 
      Corporate Secretary    

-14-